DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action rejection on the merits. Claims 1-9, filed July 10th, 2019, are currently pending and have been addressed below. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-165940, filed on September 5th, 2018. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. Accordingly, the current claims are being examined according to the earliest effective filing date, August 30th, 2019. An earlier effective filing date of September 5th, 2018 may be granted upon receipt of a certified English translation. 	The Examiner notes, while the claims have been examined according to the earliest effective filing date of August 30th, 2019, in the effort of compact prosecution, all prior art references cited below have an effective filing date earlier than September 5th, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30th, 2019, was filed before the mailing date of the first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to execute…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 
	
With respect to claims 1-9, the independent claims (claims 1, 8, 9) are directed, in part, to acquiring information relating to the environment around a vehicle, selecting a display [location] to which an advertisement is to be output, from among a plurality on the basis of the environment around the vehicle, and outputting the advertisement at the selected [location]. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The limitations regarding acquiring information, selecting a location for an advertisement, as well as outputting the advertisement, are categorically advertising behaviors. The claims are further directed to a mental process, in that the claims ensconce concepts performed in the human mind including observation, evaluation, judgment, and opinion functions. Acquiring information relating to the environment, and making a selection based on the acquired information, pertain to the concepts of observation, evaluation, judgment, and opinion. Acquiring information as claimed could be accomplished simply by a user in or around a vehicle itself. If a claim limitation, under its broadest reasonable interpretation, covers a concept performed in the human mind, then it/they falls/ fall into the “mental processes” category. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – such as an “information processing apparatus (as in claim 8)…. Comprising a controller (as in claim 1),” a “non-transitory computer readable medium” as in claim 9, both of which facilitate the “acquiring and selecting” steps in claims 1, 8, 9. The “information processing apparatuses” as well as the non-transitory computer 
The independent claims are additionally directed to claim elements such as “information processing apparatus…(as in claim 8) comprising a controller (as in claim 1),” and a “non-transitory computer readable storing medium as in claim 9, both of which are used to accomplish the acquisition of information and selection of “a plurality of outwardly facing display apparatuses.” When considered individually, the general computing claim elements (i.e. information processing apparatus/non transitory computer readable medium recording a computer program…) as well as the plurality of outwardly facing display apparatuses only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [0043] “server apparatus 20 is a server that manages the vehicles 10 and advertisements to be displayed by the vehicles 10.  The server apparatus 20 has data relating to advertising and data about the vehicles 10.” At [fig 4 and related text, including 0069] “The server apparatus 20 is constituted by an ordinary computer.  Specifically, the server apparatus 20 is a computer including a processor(s), such as a CPU and/or a GPU, a main storage device(s), such as a RAM and/or a ROM, and an auxiliary storage device(s), such as an EPROM, a hard disk drive and/or a removable medium… The server apparatus 20 may be constituted by a single computer or a plurality of computers that work in cooperation with each other.” At fig 3, 10 and related text, including [0049] display apparatus 101 is described solely in terms of 
 These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The vehicle display apparatuses themselves are categorically extra solution activity in that they only display received/selected information. Further, evidence that vehicles displaying ads on outward displays is well-understood, routine and conventional is provided in the background of the present invention ([0002] “Advertising using vehicles as media has been developed in recent years. For example, an outside display apparatus   is   provided  on   a   vehicle   to   display advertisements.   The advertisement to be displayed is dynamically    selected   appropriately    according    to circumstances to optimize the effect of advertising.”) as is displaying ads on surfaces at various locations of a vehicle (US 4883556 A Col. 1, lines 5-39 and US 20090150242 A1 e.g.,  [0006] “Recently, it has been proposed to use vehicle mounted electronic displays connected to a processor and a source of advertisements to display  selected advertisements based on the location of the vehicle.  Examples of prior art describing these systems are U.S.  Pat.  No. 6,060,993 to Cohen; U.S.  Pat.  No. 6,898,517 to Froeberg; and U.S.  Pat.  No. 7,154,383 to Berquist.”)
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-7 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – claims 2-7 disclose various types of information that may be “acquired” by the information processing apparatus, such as description regarding the types or conditions found in the “environment” around the vehicle, and as it pertains or relates to the vehicle itself. 

While these descriptive elements may provide further helpful context for the claimed invention, in that they narrow the type or focus of the acquiring limitations,  these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. No practical application of the abstract idea(s) identified above is/are found, and these claims do not provide evidence of significantly more than the abstract idea(s) identified. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abuelsaad et al. (US 2015/0058127 A1), hereinafter Abuelsaad.
	As per claim 1, Abuelsaad discloses an information processing apparatus comprising a controller configured to execute the processing of: 
	acquiring information relating to the environment around a vehicle that is capable of outputting an advertisement by a plurality of outwardly facing display apparatuses provided at different positions ([0019] The present invention relates generally to advertisements, and more particularly, to directional vehicular advertisements that are selected and displayed based on the location and direction of travel of a vehicle and the selecting a display apparatus to which the advertisement is to be output from among the plurality of display apparatuses on the basis of the environment around the vehicle ([0030] advertisement database 24 stores a set of advertisements 14 that may be selectively displayed in the advertisement slots AS of the vehicle 10 based on the location and direction information of the vehicle 10 provided by the location determining system 22 and the direction each advertisement slot AS is facing on the vehicle 10. [0037] FIG. 5, the vehicle 10 is detected traveling westward in lane 46 of the road 40 by the GPS receiver 28 of the location determining system 22. As such, the frontward facing advertisement slot AS-F is now also facing westward (arrow 52) and thus can be seen by oncoming traffic 60 traveling eastward in lanes 42, 44 of the road 40. Since the frontward facing advertisement slot AS-F is facing the oncoming traffic 60, the display device controller 26 selects one or more advertisements 14 from the advertisement database 24 associated with specific locations that the oncoming traffic 60 has yet to pass…); and 	outputting the advertisement to the selected display apparatus ([0037]… The display device controller 26 then displays one or more of the selected advertisements 14 on the display device 12 of the frontward facing advertisement slot AS-F). 
	As per claim 2, Abuelsaad discloses the information processing apparatus of claim 1, and also discloses the following:
	wherein the information relating to the environment around the vehicle includes information about the area in which the vehicle is travelling  ([0029] The location determining system 22 is configured to determine the 
	As per claim 3, Abuelsaad discloses the information processing apparatus of claim 1, and also discloses the following: 
	the information relating to the environment around the vehicle includes at least one of information about the state of distribution of pedestrians in the vicinity of the vehicle, information about the state of distribution of other vehicles in the vicinity of the vehicle, and information about the presence/absence of another vehicle that is running behind the vehicle ([0041] The sideways facing advertisement slot AS-S depicted in FIG. 6 can be used to display (arrow 56) many different types of advertisements 14. A sideways facing advertisement slot AS-S can display an advertisement 14 that can be seen, for example, by: vehicles passing in either direction past the vehicle 10; pedestrians walking or located along the road 40; and vehicles pulling onto the road 40… advertisement 14 displayed by the sideways facing advertisement slot AS-S may be selected based on proximity to the vehicle 10. For instance, if the vehicle 10 is located one block from John's Lobster Shack, the sideways facing advertisement slot AS-S may display the advertisement 14 for John's Lobster Shack regardless of which direction the vehicle 10 is traveling. In yet another embodiment, a camera mounted to the vehicle may be used to determine the walking/running direction of the pedestrians on a sidewalk adjacent a road. In this case, the sideways facing advertisement slot AS-S may display an advertisement 14 based on the movement of the pedestrians). 
	As per claim 4, Abuelsaad discloses the information processing apparatus of claim 1, and also discloses the following: 
	wherein when the information relating to the environment around the vehicle indicates that a pedestrian is present aside the vehicle, the controller outputs the advertisement to a display apparatus provided on a side of the vehicle ([0041] The sideways facing advertisement slot AS-S depicted in FIG. 6 can be used to display (arrow 56) many different types of advertisements 14. A sideways facing advertisement slot AS-S can 
	As per claim 5, Abuelsaad discloses the information processing apparatus of claim 1, and also discloses the following: 
	wherein when the information relating to the environment around the vehicle indicates that another vehicle is present behind the vehicle, the controller outputs the advertisement to a display apparatus provided on the rear of the vehicle ([0040] The rearward facing advertisement slot AS-R, which faces traffic 70 traveling behind and in the same direction as the vehicle 10, displays (arrow 54) one or more advertisements 14 associated with locations that the vehicle 10 and trailing traffic 70 [another vehicle] have yet to pass while traveling eastward along the road 40. In this example, the advertisement 14 currently being displayed is associated with the SleepyTime Motel. The one or more advertisements 14 displayed by the rearward facing advertisement slot AS-R are selected by the display device controller 26 from the advertisement database 24). 
	As per claim 7, Abuelsaad discloses the information processing apparatus of claim 5, and also discloses the following: 
	wherein the controller further obtains information relating to properties of the another vehicle and determines the content of the advertisement based on the information about the another vehicle ([0037] At a later time, as depicted in FIG. 5, the vehicle 10 is detected traveling westward in lane 46 of the road 40 by the GPS See also [0038-0043]). 
	As per claim 8, Abuelsaad discloses an information processing method executed by an information processing apparatus, the method comprising the steps of: 
	acquiring information relating to the environment around a vehicle that is capable of outputting an advertisement by a plurality of outwardly facing display apparatuses provided at different positions (See Claim 1 for citations); 	selecting a display apparatus to which the advertisement is to be output from among the plurality of display apparatuses on the basis of the environment around the vehicle (See Claim 1 for citations); and 	outputting the advertisement to the selected display apparatus (See Claim 1 for citations). 
	As per claim 9, Abuelsaad discloses a non-transitory computer readable storing medium recording a computer program for causing a computer to perform a method comprising: 
	acquiring information relating to the environment around a vehicle capable of outputting an advertisement by a plurality of outwardly facing display apparatuses provided at different positions (See Claim 1 for citations); 	selecting a display apparatus to which the advertisement is to be output from among the plurality of display apparatuses on the basis of the environment around the vehicle (See Claim 1 for citations); and 	outputting the advertisement to the selected display apparatus (See Claim 1 for citations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad, in view of Brubaker et al. (US 20170200197 A1), hereinafter Brubaker. 
	As per claim 6, Abuelsaad discloses the information processing apparatus of claim 1, and also discloses the following: 
	the controller outputs the advertisement to a display apparatus provided on the top of the vehicle ([0023] For example, as shown in FIGS. 1a-1d, the first and second forward facing advertisement slots AS-F1, AS-F2, as well as the rearward facing slot AS-R, may be mounted on top of the vehicle 10). 	While Abuelsaad discloses a display apparatus provided on the top of the vehicle, they fail to disclose indicating another vehicle having a height larger than the vehicle present behind it. Brubaker discloses the following:	wherein when the information relating to the environment around the vehicle indicates that another vehicle having a height larger than the vehicle is present behind it, the controller [modifies the displayed content according to the height] ([0077] Vehicle A, which is presenting requested hyper relevant content to vehicle B behind it. Note the angular spread indicated at 1735. This lateral spread controlled by the previously mentioned technologies prevents the occupants of surrounding vehicles D, G, or H from seeing what is being displayed on the rear-facing surfaces of Vehicle A. Vehicle D's exposure is blocked by vehicle B, as shown by dimension 1740. If Vehicle B were not in close proximity to Vehicle A, this condition would be detected by Vehicle As proximity sensor 770, and the system should prevent the queuing of highly personal hyper-relevant content. Vertical, viewing angles can be controlled in the same way as horizontal viewing angles to prevent, for example, the viewing of personal content from adjacent trucks or busses having seating positions that are inherently higher relative to the ground 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.D./Examiner, Art Unit 3622  
                                                                                                                                                                                                      /KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622